Citation Nr: 0816254	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-13 471	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for post-operative residuals 
of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service in the Coast Guard from 
January 1943 to January 1946.  

In October 2005, the Board of Veterans' Appeals (Board) 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of the left 
eye.  

By rating action in August 2006, the RO denied the 
appellant's request to reopen his claim for compensation for 
post-operative residuals of the left eye under the provisions 
of 38 U.S.C.A. § 1151.  


FINDING OF FACT

An April 14, 2008, VA Beneficiary Identification and Records 
Locator Subsystem (BIRLS) printout screen in the claims 
folder reflects that the veteran died in February 2008. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


